Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's arguments filed June 14, 2022 have been fully considered and are not persuasive for the reasons set forth below.

	1a.	Applicant’s right to submit a Terminal Disclaimer at a later point in the prosecution is acknowledged.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Double Patenting
For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4  of U.S. Patent No. US 10,842,306  in view of Dent (US 7,311,566) because:  
PATENTED CLAIM                READS ON                    PENDING CLAIM
1 - SEE NOTE  (A) BELOW TABLE
1, 12, 20
2 -  LOWER, MIDDLE, UPPER 
(TRUNK SECTION)
4 -  FIRST, SECOND, THIRD 
(TRUNK SECTION)
3
5
4
6


	(A)    Patented Claim 1 does not specify the heights of the first, second and third channel contacts each having an upper edge that is at a uniform height relative to the other upper edges.
		Dent [Figs. 1, 2] show an analogous female end 1 comprising a  substantially circular outer wall [at 60] defining a substantially circular channel void having first 11,  second 20, and  third 50 channel contact devices disposed at least partially therein, each having an upper edge that is at a uniform height relative to other upper edges [Fig. 2].
Where the instant specification and evidence of record fail to attributeany significance (novel or unexpected results) to a particular arrangement, the particulararrangement is deemed to have been a design consideration within the skill of the art. 
In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Although the claims at issue are not identical given the varied dependencies and current broadening of scope; they are not patentably distinct from each other because the device in and of itself is patented and claimed as such. 

US 10,842,306 does not claim an inner sleeve configured to engage an outer sleeve as stated in pending Claim 12.
Dent [Figs. 1, 2] shows an analogous an inner sleeve 60 configured to engage an outer sleeve 86.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the trunk sections, each having a substantially circular outer wall,  of  US 10,842,306  by applying the teachings of Dent pertaining to an inner sleeve configured to engage an outer sleeve thereby using the geometry already present to fasten the trunk sections together.

Claims 2, 3, 13, 14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4  of U.S. Patent No. US 10,842,306  in view of Dent (US 7,311,566) and Chen (US 9,044,056). 
	Matters pertaining to claims 1 and 12 have been discussed above.
	However US 10,842,306 does not claim details pertaining to the first, second and third channel contact devices of the female end; and Dent does not address these attributes.

The teachings of Chen support that it is known in the art to have an artificial tree system 100 comprising a plurality of tree trunk sections [Fig. 2] where in addition to a central prong 324 and a channel prong 642a  which engage with a central contact     device 616a and first channel contact 616b, there are second 642b and third 642c channel prongs configured to engage second 616c and third 616d channel contacts to conduct electricity between the male end [at 230] of the first trunk section and the female end [at 222] of the second trunk section.
Chen further teaches the female end [at 222] having a substantially circular outer wall [Fig. 34] and the first channel contact device 616b is ring- shaped [Fig. 36] and substantially abuts the outer surface [Fig. 33] of a female base end extension 612; with the second 616c and third 616s channel contact devices substantially abutting an analogous interior surface [Fig. 33].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the artificial tree of                  US 10,842,306  by applying the teachings of Chen for the purpose of providing greater electrical design options within a form that is not orientation specific, that being circular, thus providing for an enhanced yet user-friendly experience for the end user.


Claims 8-11, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4  of U.S. Patent No. US 10,842,306  in view of Dent  (US 7,311,566) and Leung et al.  (US 8,863,416).



Regarding Claim 8; matters pertaining to claims 1 and 12 have been discussed above.
	However US 10,842,306 does not claim details pertaining to the central contact device; and Dent does not address these attributes.
	Leung shows an analogous central contact device 805 comprises one or more spring activated contact sections 905, when a central prong engages the central contact device, the central prong pushes a spring activated contact section of the one or more spring activated contact sections causing the spring activated contact section to press against the central prong to maintain electrical contact between the central prong and the central contact device [COL. 13, LINES 10-25].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the central contact device of              US 10,842,306 to include spring activated contact sections as shown by Leung for the purpose of ensuring a positive electro-mechanical connection.

Regarding Claims 9-11 and 15-17; matters pertaining to claims 1 and 12 have been discussed above.
	However US 10,842,306 does not claim details pertaining to clutch elements ; and Dent does not address these attributes.
Leung et al. shows male and female ends [Fig. 14a/b] each comprising a plurality of distinct, radially extending clutch elements 1405, 1410 having a  height and a  surface extending downward at an angle from the height and configured to mate such that, when the trunk sections are mated, the rotation of the one trunk section is restricted with respect to another second trunk section [Col. 15, lines 26-30].  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the trunk sections of    US 10,842,306  to include clutch elements as shown by Leung et al. for the purpose of allowing the end user to secure a particular configuration.

Regarding Claim 18; matters pertaining to claim 12 have been discussed above.
	However US 10,842,306 does not claim details pertaining to a safety cover; and Dent does not address these attributes.
Leung et al. shows a safety cover 715 to obstruct access to an analogous channel void 710, the safety cover supported by a spring member 815.
lt would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel void of S 10,842,306   to include a safety cover as shown by Leung et al. for the purpose of protecting against unintended contact which could be injurious to the end user.

The limitations of Claim 20 have been addressed in claims 1, 2, 9 and 12-17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                     THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833